 



 

Exhibit 10.1

 

ACETO CORPORATION

 

RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (the “Agreement”), is entered into
effective as of the date set forth in Exhibit A hereto (the “Date of Grant”) by
and between Aceto Corporation, a New York corporation (the “Company”), and the
individual named in Exhibit A (the “Grantee”).

 

WHEREAS, the Company desires to provide the Grantee an incentive to participate
in the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company; and

 

WHEREAS, to give effect to the foregoing intention, the Company is entering into
this Agreement to award the Grantee an award (the “Award”) of Restricted Shares
(as defined below) pursuant to the Aceto Corporation 2015 Equity Participation
Plan (the “Plan”) on the terms and conditions provided herein;

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto hereby agree
as follows:

 

1.           Award. The Company hereby grants the Grantee the number of
restricted shares of common stock of the Company, par value $0.01 per share (the
“Common Stock”) set forth in Exhibit A hereto (the “Restricted Shares”). This
Award is made pursuant to and is subject to the terms and conditions set forth
herein and the provisions of the Plan, the terms of which are incorporated
herein by reference. Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings set forth in the Plan.

 

2.           Restrictions on Sale or Other Transfer. Each Restricted Share
awarded to the Grantee pursuant to this Agreement shall be subject to
acquisition by the Company and may not be sold, transferred, assigned or pledged
or otherwise be the subject of any disposition during the “Restriction Period”
as defined below. One or more stock certificates representing the Restricted
Shares shall be registered in the Grantee’s name promptly following the
execution of this Agreement. Each Restricted Share shall be held physically or
in book entry form by the Company or with a third-party custodian or trustee
until the restrictions set forth above with respect to such Restricted Share
lapse in accordance with the provisions of Section 3 or until such Restricted
Share is forfeited pursuant to Section 3. Restricted Shares shall be delivered
to the Grantee only when and to the extent that the restrictions set forth in
Section 3 with respect to such Restricted Shares lapse.

 

3.           Restriction Period. The Restricted Shares shall become vested, and
the restrictions applicable to Restricted Shares shall lapse, over the period
set forth in Exhibit A (such period, the “Restriction Period”). Subject to the
terms of this Agreement, the Grantee shall forfeit the Restricted Shares to the
extent that the Grantee does not satisfy the applicable vesting requirements set
forth in Exhibit A.

 

   

 

  

4.           Rights as Shareholder. Except with respect to the restrictions set
forth in Section 2 above, upon the issuance to the Grantee of Restricted Shares
hereunder, the Grantee shall have all the rights of a shareholder of Common
Stock with respect to such Restricted Shares, including the right to vote the
shares and receive all dividends and other distributions paid or made with
respect thereto; provided, however, that such dividends and other distributions
shall be paid in cash on or about the date the dividend is paid or retained by
the Company or third party custodian or trustee for the Grantee’s account and
for delivery to the Grantee, together with the stock certificate or certificates
representing such Restricted Shares as and when said restrictions and conditions
shall have been satisfied, expired or lapsed.

 

5.           Termination of Service. In the event the Grantee incurs a
Termination of Service, the effect of such Termination of Service on the
Restricted Shares shall be determined in accordance with Section 14(b)(ii) of
the Plan; provided, however, that no Termination of Service shall be due to
Retirement unless the Grantee has been continuously employed or engaged in the
provision of services to the Company or a parent or subsidiary of the Company
for a minimum of five (5) years as of the date of such Termination of Service
and any unvested Restricted Shares shall vest pro rata based upon the percentage
of the year the Grantee worked in the year in which such Termination of Service
due to Retirement occurs (or, if such Restricted Shares are performance-based,
on a pro-rata basis based upon performance through the calendar quarter
immediately preceding the date of such Termination of Service due to
Retirement).

 

6.           Government Regulations. Notwithstanding anything contained herein
to the contrary, the Company’s obligation hereunder to issue or deliver
certificates evidencing shares of Common Stock shall be subject to the terms of
the Plan, all applicable laws, rules and regulations and to such approvals by
any governmental agencies or national securities exchanges as may be required.

 

7.           Investment Purpose. The Grantee represents and warrants that unless
the Restricted Shares are registered under the Securities Act of 1933, as
amended (the “Securities Act”), any and all shares of Common Stock acquired by
the Grantee under this Agreement will be acquired for investment for the
Grantee’s own account and not with a view to, for resale in connection with, or
with an intent of participating directly or indirectly in, any distribution of
such shares of Common Stock within the meaning of the Securities Act. The
Grantee agrees not to sell, transfer or otherwise dispose of such shares unless
they are either (1) registered under the Securties Act and all applicable state
securities laws, or (2) exempt from such registration in the opinion of Company
counsel.

 

 -2- 

 

  

8.           Securities Law Restrictions. Regardless of whether the offering and
sale of shares of Restricted Shares pursuant to this Agreement and the Plan have
been registered under the Securities Act, or have been registered or qualified
under the securities laws of any state, the Company at its discretion may impose
restrictions upon the sale, pledge or other transfer of such shares of Common
Stock (including the placement of appropriate legends on stock certificates or
the imposition of stop-transfer instructions) if, in the judgment of the
Company, such restrictions are necessary in order to achieve compliance with the
Securities Act or the securities laws of any state or any other law.

 

9.           Withholding Taxes. The Company shall have the right to require the
Grantee to remit to the Company, or to withhold from amounts payable to the
Grantee, as compensation or otherwise, the minimum statutory amount required to
satisfy all federal, state and local income tax withholding requirements and the
Grantee’s share of applicable employment withholding taxes (including, without
limitation, any such income or employment taxes resulting from (i) the
expiration of restrictions set forth hereunder that are applicable to any
Restricted Shares or (ii) an election made by the Grantee under Section 83(b) of
the Internal Revenue Code of 1986, as amended, (the “Code”)).

 

10.         Grantee Representations. The Grantee understands that the Grantee
(and not the Company) shall be responsible for the Grantee’s own tax liability
arising as a result of the transactions contemplated by this Agreement.

 

11.         Section 83(b) Election. The Grantee hereby acknowledges that the
Grantee has been informed that, with respect to the Restricted Shares, the
Grantee may file an election with the Internal Revenue Service, within 30 days
of the execution of this Agreement, electing pursuant to Section 83(b) of the
Code to be taxed currently on any difference between the purchase price of the
Restricted Shares and their fair market value on the date of purchase. Absent
such an election, taxable income will be measured and recognized by the Grantee
at the time or times at which the forfeiture restrictions on the Restricted
Shares lapse. The Grantee is strongly encouraged to seek the advice of his or
her own tax consultant in connection with the issuance of the Restricted Shares
and the advisability of filing of the election under Section 83(b) of the Code.
THE GRANTEE ACKNOWLEDGES THAT IT IS NOT THE COMPANY’S RESPONSIBILTY, BUT RATHER
IS THE GRANTEE’S SOLE RESPONSIBILITY, TO FILE THE ELECTION UNDER SECTION 83(b)
TIMELY. If the Grantee files an election under Section 83(b) of the Code, the
Grantee shall promptly furnish the Company with a copy of the election.

 

12.         No Right to Employment or Service; Covenants Agreement. Neither this
Agreement nor any action taken hereunder shall be construed as giving the
Grantee any right of continuing employment or service with the Company. This
Award shall be forfeited in the event that, at any time prior to the vesting of
the Restricted Shares, the Grantee breaches in any material respect any
agreement between the Grantee and the Company with respect to noncompetition,
nonsolicitation, assignment of inventions and contributions and/or nondisclosure
obligations of the Grantee.

 

 -3- 

 

  

13.         Notices. Any notice required or permitted to be given by either the
Company or the Grantee pursuant to the terms of this Agreement shall be in
writing and shall be deemed given on the date and at the time delivered via
personal, courier or recognized overnight delivery service or, if sent via
telecopier, on the date and at the time telecopied with confirmation of delivery
or, if mailed, on the date five (5) days after the date of the mailing (which
shall be by regular, registered or certified mail). Delivery of a notice by
telecopy (with confirmation) shall be permitted and shall be considered delivery
of a notice notwithstanding that it is not an original that is received. If
directed to the Grantee, any such notice shall be sent to the address on file
with the Company, or to such other address as the Grantee may hereafter specify
in writing. If directed to the Company, any such notice shall be sent to the
Company’s principal executive office, c/o the Company’s Secretary, or to such
other address or person as the Company may hereafter specify in writing.

 

14.         Governing Law. This Agreement shall be construed under the laws of
the State of New York, without regard to conflict of laws principles.

 

15.         Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior agreements and understandings relating to the subject
matter of this Agreement. Notwithstanding the foregoing, this Agreement and the
Award made hereby shall be subject to the terms of the Plan.

 

16.         Opportunity for Review. Grantee and the Company agree that this
Award is granted under and governed by the terms and conditions of the Plan and
this Agreement. The Grantee has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
accepting this Agreement and fully understands all provisions of the Plan and
this Agreement. The Grantee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
relating to the Plan and this Agreement.

 

17.         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Grantee and their respective permitted
successors, assigns, heirs, beneficiaries and representatives. This Agreement is
personal to the Grantee and may not be assigned by the Grantee without the prior
written consent of the Company. Any attempted assignment in violation of this
Section shall be null and void.

 

18.         Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Grantee.

 

19.         Other Plans. No amounts of income received by the Grantee pursuant
to this Agreement shall be considered compensation for purposes of any pension
or retirement plan, insurance plan or any other employee benefit plan of the
Company or any parent or Subsidiary, unless otherwise expressly provided in such
plan.

 

20.         Section 409A Compliance. To the extent that this Agreement and the
award of Restricted Shares hereunder are or become subject to the provisions of
Section 409A of the Code, the Company and the Grantee agree that this Agreement
may be amended or modified by the Company, in its sole discretion and without
the Grantee’s consent, as appropriate to maintain compliance with the provisions
of Section 409A of the Code.

 

 -4- 

 

  

21.         Consent to Jurisdiction. For all matters arising directly or
indirectly from this Agreement or the Plan, the Company and the Grantee each (i)
irrevocably consent and submit to the sole exclusive jurisdiction of the state
and federal courts located in New York City, New York, and the Company and the
Grantee hereto hereby irrevocably submit to the exclusive jurisdiction of any
such courts in connection with any legal action, lawsuit, arbitration,
mediation, or other legal or quasi legal proceeding (“Proceeding”) directly or
indirectly arising out of or relating to this Agreement or the Plan; provided
that a party to this agreement shall be entitled to enforce an order or judgment
of any such court in any United States or foreign court having jurisdiction over
the other party, (ii) irrevocably waive, to the fullest extent permitted by law,
any objection that either party may now or later have to the laying of the venue
of any such Proceeding in any such court or that any such Proceeding which is
brought in any such court has been brought in an inconvenient forum, (iii)
irrevocably waive, to the fullest extent permitted by law, any immunity from
jurisdiction of any such court or from any legal process therein, (iv) covenants
that they will not, directly or indirectly, commence any Proceeding other than
in such courts, and (v) agree that service of any summons, complaint, notice or
other process relating to such Proceeding may be effected in the manner provided
for the giving of notice as set forth in this Agreement.

 

22.         Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

[Signature Page Follows]

 

 -5- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date set forth in Exhibit A.

 

  ACETO CORPORATION       By:       Name:     Title:       GRANTEE          
Name:

 

 -6- 

 

 

EXHIBIT A

 

(a).Grantee’s Name:

 

(b).Date of Grant:

 

(c).Number of Restricted Shares Granted:

 

(d).Vesting Schedule:

 

_______ (Initials)

Grantee

 

_______ (Initials)

Company Signatory

 



 -7- 

 